


December 6, 2002 Exhibit 10.1


Mr. Allan Chan

This letter describes your agreement with Innovex, Inc. (“Innovex”) regarding
your termination as Senior Vice President, General Manager, Consumer Electronics
Division of Innovex effective December 31, 2002 and your continued role as an
Advisor through December 31, 2004. Although not obligated to do so, Innovex is
offering to provide you with the following benefits in exchange for your
agreement to the terms and conditions set forth below.

Base Salary Compensation

In consideration of this Agreement and your continued role as an Advisor, you
will receive severance compensation equal to twelve (12) months of your current
base salary. This severance shall be paid in equal bi-weekly installments during
the period January 1, 2003 through December 31, 2003. Subject to applicable
withholding taxes, this shall begin to be paid to you after the expiration of
the 15 day rescissionary period described below. You acknowledge and agree that
this severance payment supercedes and replaces the lump sum payment identified
and described in paragraph 3 of your October 1, 1995 Employment Agreement
(“Employment Agreement”) and that you are no longer entitled to that lump sum
payment. Effective January 1, 2004 through December 31, 2004,you shall be paid
compensation equal to 15% of 12 months of your current base salary (less
applicable withholdings) over this period of twelve (12) months in equal
bi-weekly installments.

Health and Dental Benefits

Upon your termination as Senior Vice President, General Manager, Consumer
Electronics Division of Innovex, on December 31, 2002, you shall receive a COBRA
notification entitling you to elect continued health and dental benefits
coverage for an additional eighteen (18) months. Should you elect to continue
coverage under COBRA, Innovex agrees to pay the premiums for such continued
coverage for eighteen (18) months or until you receive similar benefits from a
new employer. Should you not obtain similar benefits before the expiration of
the eighteen (18) month period, Innovex agrees to continue providing you a
monthly amount equivalent to the monthly premiums it paid during the COBRA
period that you can put towards obtaining health and dental benefits. Innovex’s
obligation to provide you this continued monthly amount upon expiration of the
COBRA period shall cease as of December 31, 2004 or until you receive similar
benefits from a new employer, whichever comes first.

Stock Options

In your continued role as an Advisor to Innovex you will be treated as an
employee for purposes of any applicable Innovex Stock Option Plan. Accordingly,
you shall have full stock option vesting and exercise privileges as provided for
under any applicable Innovex Stock Option Plan through December 31, 2004. In the
event of a change in control of Innovex, Inc. prior to December 31, 2004, all of
your granted options shall vest in a method identical to any officers of Innovex
that have accelerated option vesting related to a change in control. You
understand and agree that Innovex makes no representations as to any tax
consequences that may or may not occur as a result of this provision.

Additional Benefits

The automobile currently provided to you shall be transferred to you at no cost
effective April 6, 2003, the date of the next insurance premium renewal. As of
January 1, 2003, you shall be responsible for all expenses related to said
vehicle. Innovex, Inc. shall provide, at no cost to you, your assigned personal
computer and, through June 30, 2003, shall permit you to use the company’s
e-mail system and voicemail system. Innovex, Inc., at its expense, shall provide
you with executive level out-placement services to be chosen by Innovex. If you
desire, you shall receive a letter of recommendation on Innovex, Inc.
letterhead, executed by the Innovex, Inc. CEO detailing all areas of
responsibilities assigned during your employment. Except for those employee
benefits expressly provided for herein, no other Innovex employee benefits shall
be provided to you and you shall not be eligible for or entitled to any such
benefits as of December 31, 2002.

Death/Disability

Neither your death nor disability shall affect in any manner or respect
Innovex’s obligations herein. In the event of your death, the payments and other
obligations of Innovex shall be paid as directed by your estate.


Page 14 of 20

--------------------------------------------------------------------------------





In consideration of the benefits outlined above, you agree to do the following:


1. Continuing Obligations. During the period between January 1, 2003 through
December 31, 2004 you agree to provide advisory services from time-to-time
related to integrating the Consumer Electronic Division into other Innovex
divisions. Your obligations of confidentiality, assignment of inventions and
creations, and covenant not to compete as set forth in paragraphs 5, 6, and 7 of
your Employment Agreement (attached as Exhibit A) shall continue in full force
and effect. Except that the non-compete provisions contained in paragraph 7 of
your Employee Agreement shall begin to run as of December 31, 2002.


2. Release. You hereby release Innovex and its affiliates, officers, directors,
agents, shareholders, employees, attorneys, insurers, and indemnitors
(collectively, the “Releasees”) from any and all claims and causes of action,
known or unknown, which you may have against any and all of them to and through
the date hereof. Through this release you extinguish all causes of action
against the Releasees occurring up to the date of this agreement and through the
date of performance of this agreement, subject to the full performance of the
terms and conditions of this agreement, including but not limited to any
contract, wage, or benefit claims, intentional infliction of emotional distress,
defamation, or any other tort claims and all claims arising from any foreign,
international, federal, state, or municipal law or ordinance. This release
extinguishes any potential claims of employment discrimination arising from your
employment with and termination from Innovex, including specifically any and all
claims under the Minnesota Human Rights Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, and Title VII of the Civil Rights Act of 1964. You certify that
you: (a) have not filed any claims, complaints, or other actions against any
Releasee; and (b) are waiving any right to recover from Innovex under any
lawsuit or charge filed by you or any federal, state, or local agency on your
behalf based upon any event occurring up to the date on which you sign this
agreement. Under the Age Discrimination in Employment Act (“ADEA”), you have
21 days to review and consider this offer. If you sign this letter before
21 days have elapsed from the date on which you first received it, then you will
be voluntarily waiving your right to the full 21-day review period.


  The offers made by Innovex to you herein shall be understood to be null and
void and automatically revoked if this letter has not been executed by you
within the aforesaid 21-day period. You understand that you are not releasing
your right to any claims that may arise after you sign this agreement with
respect to the nonperformance of this agreement. You are advised by Innovex to
consult your own lawyer regarding your rights and obligations under this
agreement.


  You have the right to rescind this agreement within seven (7) days of the date
upon which you sign it in order to reinstate a claim under the ADEA, and within
fifteen (15) days of the date upon which you sign it in order to reinstate a
claim under the Minnesota Human Rights Act. You understand that if you decide to
rescind this agreement, you must put the rescission in writing and deliver it
to:


William P. Murnane
President and CEO
Innovex, Inc.
5540 Pioneer Creek Drive
Maple Plain, MN 55359


  by hand or mail within seven (7) or fifteen (15) days of the date on which you
sign it. If you deliver the rescission by mail, it must be: (a) postmarked
within seven (7) or fifteen (15) days of the date on which you signed this
agreement; (b) addressed to William P. Murnane at the above address; and
(c) sent by certified mail, return receipt requested.


  You understand that if you rescind this agreement, all of Innovex’s
obligations to you under this agreement will immediately cease and terminate,
and Innovex will owe you no further amounts hereunder, and any amounts which
have been paid or provided to you under this agreement, shall be immediately
returned to Innovex. Innovex reserves the right to revoke this agreement during
the 21-day period required by ADEA if you take any action during that period and
before the execution of this agreement to materially decrease the value to
Innovex of the consideration we are requesting in exchange for our execution of
this agreement. Moreover, in the event you shall breach any of your continuing
obligations as set forth in this agreement, Innovex shall reserve the right to
withhold any future consideration under this agreement to be paid to you and to
seek recovery of all sums previously paid to you. Further, Innovex shall have
the right to seek injunctive relief should such relief become necessary to
enforce Innovex’s rights under this agreement.





Page 15 of 20

--------------------------------------------------------------------------------



3. Confidentiality and Non-Disparagement. You agree that you will not disclose
the terms of this Agreement to any person or organization other than family,
financial advisors or attorneys or as may be required by law. You further agree
that you shall not in any manner or respect disparage Innovex or its employees.


4. Return of Property. You agree that upon your last day of active employment at
Innovex, as Senior Vice President, General Manager, Consumer Electronics
Division of Innovex, on December 31, 2002, you shall return all Innovex property
and confidential information in your possession except as allowed in this
Agreement.


This agreement shall not in any way be construed as an admission of liability by
Innovex or an admission that Innovex has acted wrongfully with respect to you.
Innovex specifically denies and disclaims any such liability or wrongful acts.

If any provision of this agreement is found to be illegal and unenforceable,
such provision shall be severed and modified to the extent necessary to make it
enforceable; and as so severed or modified, the remainder of this agreement
shall remain in full force and effect.

This Agreement is governed by and shall be construed in accordance with the laws
of the State of Minnesota and any dispute related thereto shall be venued in the
state courts of Minnesota located in Hennepin County, Minnesota.

This agreement sets forth our entire agreement and fully supercedes any prior
oral or written agreements or understandings between you and Innovex except for
your Employment Agreement (Exhibit A) and your stock option agreements, which
remain fully in effect according to their respective terms except as modified
herein. Innovex asks that our records reflect that you conclude your employment
on terms you understand and accept. Therefore we ask that you declare that you
have entered into this agreement voluntarily, without coercion, duress, or
reliance on any representations by any Innovex employee, agent, or lawyer and
with the opportunity to review its contents with legal counsel should you
desire.

If this letter accurately reflects our understanding and agreement, please sign
the original and copy and return both copies to me.



Sincerely,
/s/ William P. Murnane

William P. Murnane
President
and CEO

        Read and agreed to, with declarations confirmed, this 6th day of
December, 2002.

/s/ Allan Chan


Page 16 of 20

--------------------------------------------------------------------------------
